DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s RCE application filed on July 7, 2021 and supplemental amendment submitted on July 9, 2021 and wherein the Applicant has amended claims 1, 9-11, 13, 31, 36, canceled claims 14-18, added new claims 46-47, and claims 5-8, 19-30, 32-35,37-40, 42-45 remain withdrawn status. In an Examiner-initiated telephone interview with the Applicant Attorney Vikram Iyengar (registration number 65,488) on September 28, 2021, the Applicant has further amended claims 31, 36, 47 and cancelled all withdrawn claims 5-8, 19-30, 32-35, 37-40, 42-45.
In virtue of this communication, claims 1-4, 9-13, 31, 36, 41, 46-47 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the objection of drawings due to formality issue related to the claimed “matrix selector” “configured to select the premixing matrix Mpre independence on spatial positions to which …”, as set forth in the previous Office Action, the Applicant’s drawing replacement sheet submitted on July 7, 2021 has been acknowledged, and therefore, the objection of drawings due to the formality issue related to the claimed “matrix selector” “configured to select the premixing matrix Mpre independence on spatial positions to which …”, as set forth in the previous Office Action, has been withdrawn.
.
With respect to the rejection of claims 1-4, 9-18 under 35 USC §112(a), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 14-18 and argument, see paragraphs 4-5 of page 21 and paragraph 1 of page 23 in Remarks filed on July 9, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-4, 9-18 under 35 USC § 112(a), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-4, 9-18, 31, 36, 41 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 14-18 and argument, see the last paragraph of page 2 and paragraphs 1-5 of page 23 in Remarks filed on July 9, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-4, 9-18, 31, 36, 41 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 4-5 of page 24, paragraphs 1-2, 3 of page 25, paragraphs 1-4 of page 26, paragraphs 1-3 of page 27, and paragraphs 1-2 of page 28 in Remarks filed on July 9, 2021, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 1 above, the prior art rejection of other independent and further amendment claims 31, 36, 41 and dependent claims 2-4, 9-13,  as set forth in the previous Office Action, has been withdrawn. For at least similar reasons discussed above, newly added claim 46, and further amended claim 47 are in condition for allowance.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney Vikram Iyengar (registration number 65,488) on September 28, 2021 and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List.

Allowable Subject Matter
Claims 1-4, 9-13, 31, 36, 41, 46-47 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654